April 18, 2013 Writer’s Direct Contact apinedo@mofo.com VIA EDGAR AND ELECTRONIC MAIL Tiffany Piland Securities and Exchange Commission treet, N.E. Mailstop #3561 Washington, D.C. 20549 Re: Truett-Hurst, Inc. Registration Statement on Form S-1 (the “RegistrationStatement”) Registration No.333-187164 WITHDRAWAL OF ACCELERATION REQUEST Dear Ms. Piland: By letter dated April 16, 2013, Truett-Hurst, Inc. (the “Company”) requested that the above-referenced Registration Statement be declared effective at 4:30 PM on April 18, 2013.The Company also authorized the undersigned, counsel for the Company, to act on its behalf. The Company hereby requests that its Request for Acceleration of Effectiveness dated April 16, 2013 be withdrawn effective immediately.Should you have any additional questions or concerns, please call me at 212-468-8179. Sincerely, /s/ Anna T. Pinedo Anna T. Pinedo cc: Phillip Hurst Truett-Hurst, Inc.
